DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 18 and 19 are objected to because of the following informalities:
Claim 1 recited: “the generator is structured to: meet a hot generator requirement of [[,]] high current, transient loaded minimum voltage working point requirement by maintaining relative apparent permeability of the steel below a first limit; and meet a cold generator requirement of [[,]] no load current working point, maximum voltage limit requirement”
Claims 9, 18 and 19 are objected for same reason as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recited: “the output voltage of the generator is dependent on, at least in part, the relative apparent permeability of the steel, wherein the relative apparent permeability of the steel at the hot generator, high current, transient loaded minimum voltage working point requirement and the cold generator, no load current working point, maximum voltage point limit requirement is dependent on at least one selected from the group comprising (i) a grade type of the steel (ii) magnetic polarization of the plurality of magnets, (iii) temperature of the generator, (iv) current drawn by the load, (v) size of the generator, (vi) number of series turns of the generator and (vi) inductance of the generator”.
However, the claim vaguely reciting that the output voltage of the generator depending on “(i) a grade type of the steel (ii) magnetic polarization of the plurality of magnets, (iii) temperature of the generator, (iv) current drawn by the load, (v) size of the generator, (vi) number of series turns of the generator and (vi) inductance of the generator”, but the claim does not specify any of the parameter (i)-(vi). Therefore, the scope of the claim cannot be determined base on such unknown variable as claimed and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, such limitation rendered the claim indefinite.
Claims 15 and 20 are rejected for similar reason as claim 4.
	Claims 21-25 are rejected for their dependency on claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 9, 10, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0171674 A1).
RE claim 1, Lee teaches a generator (see ¶ 11 for motor/generator and Figs.3-4) for connecting to a load (turbine, see ¶ 190 for heavy load, light load), the generator comprising: a stator 400 (Fig.4) comprising at least a plurality of stator coils (not shown, see ¶ 82) and a stator core 405 with a plurality of stator slots 401 (see Fig.4), wherein the stator core 405 comprises a stator lamination stack made of steel (¶ 83); a rotor 300 comprising: a rotor core 304 comprising a rotor lamination stack made of the steel (¶ 74); and a plurality of permanent magnets (¶ 62, 190) for establishing a rotating magnetic field within the generator;
wherein the generator is structured to:
meet a hot generator, high current, transient loaded minimum voltage working point requirement by maintaining relative apparent permeability of the steel below a first limit; and
meet a cold generator, no load current working point, maximum voltage limit requirement.
With regard to the underlined limitation, such limitation appeared to be a process of operating the machine, i.e.: applying high current or no current to the generator to maintain a specific permeability of steel. Therefore, the generator structure disclosed by Lee is capable of perform such method during normal operation (see ¶ 100 and 101 for magnetic core can be maintained at or near saturation)
Examiner notes MPEP 2112.02: “PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.

RE claim 2/1, Lee has been discussed above. Lee further teaches the generator is structured to meet the cold generator, no load current working point, maximum voltage limit requirement by maintaining the relative apparent permeability above a second limit (see ¶ 100 and 101 for magnetic core can be maintained at or near saturation). In similar reason as previously discussed, this limitation can also be interpreted as a method of operating the electrical machine as noted above.

RE claim 4/1, Lee has been discussed above. Lee further teaches the output voltage of the generator is dependent on, at least in part, the relative apparent permeability of the steel, wherein the relative apparent permeability of the steel at the hot generator, high current, transient loaded minimum voltage working point requirement and the cold generator, no load current working point, maximum voltage point limit requirement is dependent on at least one selected from the group comprising (i) a grade type of the steel (ii) magnetic polarization of the plurality of magnets, (iii) temperature of the generator, (iv) current drawn by the load, (v) size of the generator, (vi) number of series turns of the generator and (vi) inductance of the generator.
It is noted that this limitation also does not provide any structural difference from the prior-art. Rather, this limitation appeared to be a functional and/or intended result limitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

RE claim 9, Lee teaches a generator (see ¶ 11 for motor/generator and Figs.3-4) for connecting to a predefined load (turbine, see ¶ 190 for heavy load, light load), the generator comprising: a generator magnetic circuit, wherein the generator magnetic circuit comprises at least in part a steel that is preselected (¶ 83); wherein the generator is structured to: meet a hot generator, high current, transient loaded, minimum voltage point requirement by maintaining relative apparent permeability of the steel below a first limit; and meet a cold generator, no load current, working point maximum voltage limit requirement.
With regard to the underlined limitation, such limitation appeared to be a process of operating the machine, i.e.: applying high current or no current to the generator to maintain a specific permeability of steel. Therefore, the generator structure disclosed by Lee is capable of perform such method during normal operation (see ¶ 100 and 101 for magnetic core can be maintained at or near saturation)
Examiner notes MPEP 2112.02: “PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.

	RE claim 10/9, Lee has been discussed above. Lee further teaches the generator magnetic circuit further comprises a stator 400 (Fig.4) comprising at least a plurality of stator coils (not shown, see ¶ 82) and a stator core 405 with a plurality of stator slots 401, wherein the stator core 405 comprises a stator lamination stack made of steel (¶ 83). 

RE claim 13/10, Lee has been discussed above. Lee further teaches the plurality of stator slots is 36.

RE claim 14/9, Lee has been discussed above. Lee further teaches the generator magnetic circuit further comprises a rotor 300 comprising (i) a rotor core comprising a rotor lamination stack made of the steel (¶ 74) and (ii) a plurality of permanent magnets for establishing a rotating magnetic field within the generator, where a core of the rotor is made of the steel (¶ 74).

RE claim 15/14, Lee has been discussed above. Lee further teaches the output voltage of the generator is dependent on, at least in part, the relative apparent permeability of the steel, wherein the relative apparent permeability of the steel at the hot generator, high current, transient loaded minimum voltage working point requirement and the cold generator, no load current working point, maximum voltage point limit requirement is dependent on at least one selected from the group comprising (i) a grade type of the steel (ii) magnetic polarization of the plurality of magnets, (iii) temperature of the generator, (iv) current drawn by the load, (v) size of the generator, (vi) number of series turns of the generator and (vi) inductance of the generator.
It is noted that this limitation also does not provide any structural difference from the prior-art. Rather, this limitation appeared to be a functional and/or intended result limitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 18 and 19 are rejected for similar reason as claims 1 and 9 as noted above.

RE claim 20/19, Lee has been discussed above. Lee further teaches (i) wherein the step of providing a stator comprises: selecting a grade type of the steel (¶ 73), with a saturation flux density for the stator lamination stack of the stator to meet voltage requirements of the load (¶ 100, 101); selecting a number of the plurality of stator slots to meet the voltage requirements of the load (see Fig.3); selecting an outside diameter of stator lamination to meet the voltage requirements of the load (Fig.3); and selecting a length of the stator lamination stack to meet the voltage requirements of the load (Fig.3); (ii) wherein the step of providing a rotor comprises: selecting a number of the plurality of permanent magnets for placing within the rotor to meet a frequency requirement of the load (¶ 190); and selecting magnetic polarization for the plurality of permanent magnets to provide the rotating magnetic field within the generator to meet a voltage requirement of the load; and selecting size of the generator; (iii) wherein the method further comprises: selecting number of series turns per phase of the generator; and selecting an inductance of the generator; and (iv) wherein the output of the generator is regulated by at least one selected from the group comprising (a) the saturation flux density of the grade type of the steel, (b) the number of the plurality of slots, (c) the outside diameter of the stator lamination, (d) the length of the stator lamination stack, (e) the magnetic polarization of the permanent magnets, (f) temperature of the generator, (g) current drawn by the load, (h) the size of the generator, (i) the number of series turns per phase of the generator, and () the inductance of the generator.
It is noted that Lee disclosed that the motor can be adjusted depending on the current application and performance objective (¶ 17). Therefore, parameter such as motor size, stator slots, magnet would be necessary be selected during the design of the electrical machine.

Claims 3, 17, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 2 and 9 above, and further in view of Sakai et al. (US 5808392).
RE claim 3/2, Lee has been discussed above. Lee does not teach the first limit is 500 and the second limit is 10.
Sakai suggests that magnetic core permeability can be optimized to be between 500 and 10 (see col.6: 40-45 and Fig.8 for relative permeability is about 100) such that magnetic flux leakage can be reduced (col.6: 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the first limit is 500 and the second limit is 10, as suggested by Sakai, for the same reasons as discussed above.
Claim 17 is rejected for same reason as claim 3/2.
Claims 25, 27 and 28 are rejected for similar reason as claims 1-3.

Claims 5, 6, 11, 16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 10 and 20 above, and further in view of Shimbo et al. (US 2020/0366222 A1).
RE claims 5/1, Lee has been discussed above. Lee further teaches the plurality of stator slots is 36 (see Fig.4 for number of slots 401 is more than 36 which anticipated the number of slot to be 36 since the claim is open-ended).
Lee does not teach the plurality of permanent magnets are 4.
Shimbo teaches the number of magnets are 4 (see Fig.1 for more than 4 magnets 33). Shimbo further suggests that the number of magnet, diameter, magnet material, slots, turns of winding, core material can be optimized using analysis software (¶ 42 and table 1) to improve torque output (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the plurality of permanent magnets to be 4, as suggested by Shimbo, for the same reasons as discussed above. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	RE claims 6/1, 11/10 and 23/20, Lee has been discussed above. Lee does not teach wherein an outside diameter of the stator is between 253mm and 342mm.
	Shimbo teaches an outside diameter of the stator is between 253mm and 342mm (see Table 1 for 270mm). Shimbo further suggests that the number of magnet, diameter, magnet material, slots, turns of winding, core material can be optimized using analysis software (¶ 42 and table 1) to improve torque output (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having an outside diameter of the stator is between 253mm and 342mm, as taught by Shimbo, for the same reasons as discussed above. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 16/14, Lee has been discussed above. Lee further teaches the plurality of stator slots is 36 (see Fig.4 for number of slots 401 is more than 36 which anticipated the number of slot to be 36 since the claim is open-ended).
Lee does not teach the plurality of permanent magnets are 4.
Shimbo teaches the number of magnets are 4 (see Fig.1 for more than 4 magnets 33). Shimbo further suggests that the number of magnet, diameter, magnet material, slots, turns of winding, core material can be optimized using analysis software (¶ 42 and table 1) to improve torque output (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the plurality of permanent magnets to be 4, as suggested by Shimbo, for the same reasons as discussed above. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 21 and 22 are rejected for similar reason as claim 5 above.

Claims 7, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 10 and 20 above, and further in view of Xu et al. (US 2018/0287436 A1).
RE claims 7/1, 12/10 and 24/20, Lee has been discussed above. Lee does not teach a length of the stator lamination stack of the stator is between 145mm and 196mm.
Xu teaches a length of the stator lamination stack of the stator is between 145mm and 196mm (see ¶ 30 for length of 40mm - 150mm which overlapped with the claimed ranges of 145-196mm).
Xu suggests that the stator core range can be adjusted depending on application and performance requirements (¶ 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having a length of the stator lamination stack of the stator is between 145mm and 196mm, as taught by Xu, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 19 above, and further in view of Steele et al. (US 2016/0185187 A1) and Gonze et al. (US 2020/0047586 A1).
RE claims 8/1 and 26/19, Lee has been discussed above. Lee does not teach the generator is connected to an induction motor load that drives a refrigeration unit to maintain a temperature at or below 6 degree Celsius.
Insofar as this limitation refers to an intended use of said electric machine, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted that the generator disclosed by Lee is capable of performing the intended use as claimed.
Lee suggests that the electrical machine is capable of switching from one configuration to another in an efficient manner (¶ 18).
Nevertheless, Gonze evidenced that it is well-known for generator to be connected to motor (see ¶ 18, it is noted that the motor can be interpret as induction motor because magnetic flux induced in the motor for the motor to work).  Steele also evidenced that it is well-known for refrigeration unit to maintain temperature below 6 degree Celsius (see ¶ 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the generator disclosed by Lee, in any applicable application such as connected to an induction motor load that drives a refrigeration unit to maintain a temperature at or below 6 degree Celsius, as taught by Steele and Gonze, for the same reasons as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834